El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Además del legajo de sentencia tenemos en los autos a la vista el alegato del apelante, una moción para desestimar y alegatos en pro y en contra a la moción.
Del alegato del apelante aparece que éste trataba de can-celar un contrato de venta alegando que era simulado y de evadir el pago de los pagarés e hipoteca otorgados como precio de la venta. La moción de desestimación se fundaba, en efecto, en que no había sido elevada a esta corte parte alguna de la prueba practicada en el juicio. Generalmente tal moción es declarada sin lugar si del legajo de sentencia surge la posibilidad de una cuestión de derecho. Sin embargo, en el presente caso el alegato del apelante nos con-vence de que todas las cuestiones suscitadas exigen un exa-men de la prueba sometida a la corte inferior. Por ejemplo, el apelante sostiene que cuando el notario no da fe del re-cibo del precio, existe la presunción de que la escritura se hizo gratuitamente. Empero, cuando ha habido un juicio, esta presunción puede haber sido destruida, y presuntiva-*909mente lo fué. De igual modo el apelante liace algún hincapié en la discrepancia relativa a las fechas de las escrituras. Esta situación, de existir, pudo ser explicada durante el jui-cio, aun suponiendo que los actos de que se queja no pudie-sen haber sido considerados como contemporáneos. Bajo estas circunstancias, como la apelación solamente envuelve cuestiones de hecho y no tenemos ante nos los datos suficien-tes para considerarla, el recurso debe ser desestimado.